DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to applicant's communication of February 2, 2022. The rejections are stated below. Claims 1-6, 8-14, and 16-22 are pending and have been examined.


Response to Amendment/Arguments
3. 	Applicant’s amendment and are arguments concerning 35 U.S.C. 112 have been and are persuasive so therefore the rejection has been withdrawn. Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. 
Examiner relied on Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014) and 2019 PEG Guidance for the basis of the rejection.  According to Applicant’s specification, “The invention relates to administering financial products such as life insurance policies (0002)”.  The abstract idea of administering financial products such as life insurance policies (0002) corresponds to Certain Methods of Organizing Human Activity (insurance or mitigating risk). The claim limitations which constitute the idea are receiving a transaction request message including an identifier, determining a type of identifier, identify a server based on the identifier, transmit the request message, receive a transaction request, transmit the transaction request message, identify a proof of provenance server, determine whether the proof of provenance identifier of the idem is associated with a merchant, identify a proof of account of the user based on data included in the message, remove the proof of provenance identifier, and append the proof identifier. Administering financial products such as life insurance policies is not limited to technology and does not solve a technical problem. The fact that the administering financial products such as life insurance policies is implemented using the additional elements of a client device comprising a display, memory, hardware processor, encrypt, transmit encrypted data, network, server, computer processor, firewall, virus protection, and memory device (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of administering financial products such as life insurance policies. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. According to Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014) and the 2019 PEG Guidance, with respect to addition of a new data field.  Administering financial products such as life insurance policies does not improve the technology but improves business which by definition renders the claim non-statutory.  Administering financial products such as life insurance policies is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a generic implementation conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed are to the abstract idea of administering financial products such as life insurance policies. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	 Claims 1-6, 8-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea administering financial products such as life insurance policies. 
The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 19.
Claim 1 is directed to an apparatus which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a computer system for processing data related to term life insurance policies, comprising: a client device comprising: a display; a memory configured to store data indicative of criteria for eligibility for issue of a life insurance policy prior to underwriting; and a hardware processor communicatively coupled to the memory, the hardware processor configured to: present, on the display, one or more prompts for data indicative of an application by a proposed insured for life insurance, the data indicative of the application comprising: information relating to at least one health condition of the proposed insured, known to the proposed insured; a requested face amount for the life insurance policy; a requested guaranteed level premium period; and an identification of a beneficiary; receive the data indicative of the application; in response to receiving the data indicative of the application: determine, based on the data indicative of the application and the data indicative of criteria for eligibility, that the proposed insured is eligible for life insurance; and in response to determining that the proposed insured is eligible for life insurance: encrypt the data indicative of the application using at least one cryptographic scheme; and transmit the encrypted data indicative of the application over a network to a server; and the server comprising:
one or more computer processors configured to communicate with the client device; and 
a firewall configured to secure communications between the one or more computer processors and the at least one client device, the firewall providing virus protection and user authentication services for the computer system; wherein the one or more processors are configured to: 
receive the encrypted data indicative of the application by the proposed insured for life insurance;
subsequent to decrypting the received data, store, in the one or more memory storage devices, the received data indicative of the application; generate output data indicative of instructions to a policy owner reporting computer system to issue, prior to performing underwriting, a life insurance policy on the life of the proposed insured, the life insurance policy providing for a first premium rate for a first period after issue, and a second premium rate for a second period commencing on expiration of the first period, the second premium rate being determined based on data indicative of a result of the underwriting and corresponding to a premium payment for the second period no greater than 30% more than a premium payment for the first period, and output data indicative of instructions to commence underwriting of the proposed insured:
determine, based on the result of underwriting, a third premium rate for a third period commencing at the end of the second period, the third premium rate and the commencement date of the third period being determined based on data indicative of a result of underwriting, the third premium rate is higher than the second premium rate;
generate and store in a memory device one or more policy documents corresponding to the issued life insurance policy; 
transmit, to the client device, a link through which the one or more policy documents stored on the server are accessible to the client device, wherein in response to receiving the link, the client device is configured to present the link on the display; and in response to determining that the proposed insured has been authenticated by the firewall, furnish the one or more policy documents to the proposed insured. These limitations (with the exception of italicized limitations) describe an abstract idea of administering financial products such as life insurance policies and corresponds to Certain Methods of Organizing Human Activity (insurance or mitigating risk). The claim also recites a client device comprising a display, memory, hardware processor, encrypt, transmit encrypted data, network, server, computer processor, firewall, virus protection, and memory device which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., recites a client device comprising a display, memory, hardware processor, encrypt, transmit encrypted data, network, server, computer processor, firewall, virus protection, and memory device are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, the additional elements; recites a client device comprising a display, memory, hardware processor, encrypt, transmit encrypted data, network, server, computer processor, firewall, virus protection, and memory device when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 9 and 17 and hence the claims 9 and 17 are rejected on similar grounds as claim 1.
The limitations of claims 2-6, 10-14, -16, and 18-22 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 11-6, 8-14, and 16-22 are directed to an abstract idea. Thus, the claims 1-6, 8-14, and 16-22 are not patent-eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692